Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
Claims 1-6 and 8 are pending. Claim 7 has been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (US 2008/0032420 A1, herein referred to as Lambert) in view of Chon et al (“SERS-based immunoassay of anti-cyclic citullinated peptide for early diagnosis of rheumatoid arthritis’, RSC Advances, 2014, 4, 32924-32927, herein referred to as Chon). 
Lambert discloses a lateral flow immunoassay strip. As shown in Figure 1,
the strip comprises a backing substrate (20) that supports a sample pad (30), conjugate
pad (40), nitrocellulose membrane component (50) (i.e. a detection pad), first capture
zone (60) with test line (70) and second capture zone (80) with control line (90), and
wicking pad (100). Here, analytes (110) in sample droplet (120) are exposed to sample
pad (30). The analytes (110) encounter detection antibody conjugates (130) comprised
of detection antibodies (132) and tags or labels (134). In some cases the conjugates
(130) specifically bind analytes (110) and form first complexes (140); complexes (140)
and antibodies (130) are drawn by capillary flow towards capture zones (60) and (80).
First complexes (140) encounter capture antibodies (150) and form second complexes
(160), in this case indicating a positive result for detection of the analyte. Some
antibodies conjugates (130) encounter control antibodies (170) and form third
complexes (180), confirming the validity of a functional test (para [0073]). The tags
(134) can be SERS nanoparticles, such as metal nanoparticles coated with a highly
adsorbing surface enhanced Raman active chemical (para [0011], [0033], [0037],
[0154)).
The disclosed invention provides assays in kit form (para [0023)). 
A reader apparatus is also disclosed for reading an output of the lateral flow strip comprising a fluorescence spectrometer (para [0019]). 
Lambert differs from the instant invention in failing to teach the use of hollow gold nanospheres as the SERS nanoparticle tag in the SERS labeled antibody conjugate. 
Chon disclose a SERS-based sandwich assay that employs hollow gold nanospheres (HGNs) as a SERS tag to label antibodies. The HGNs are known to have a reproducible enhancement effect on individual particles because of their ability to localize electromagnetic fields through the pinholes of the hollow particle structure. They can be used as highly reproducible sensing probes for quantitative analysis of immune-specific biomarkers. The HGNs also have a Raman reporter molecule, such as malachite green isothiocyante, on them (page 32925).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the HGNs of Chon as the SERS nanoparticles that label the antibody conjugates in the conjugate pad of the lateral flow strip of Lambert because they provide the advantage of their reproducible enhancement effects and thus function as highly reproducible sensing labels. Moreover, Lambert teaches using SERS nanoparticles coated with a highly adsorbing surface enhanced Raman active chemical which is satisfied by the malachite green isothiocyante tagged HGNs of Chon.
One of ordinary skill in the art would have a reasonable expectation of success in using the HGNs of Chon as the label in the antibody conjugates of Lambert because Chon is using the HGNs as a label reagent to label antibodies for a sandwich assay, like the sandwich assay performed on the lateral flow strip of Lambert. 
With respect to claim 5, Lambert and Chon teach the limitations of the instant invention and thus will exhibit the same detection limit of target materials recited in claim 5. 

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
In response to the 103 rejection over Lambert in view of Chon, Applicants argue that the combination of Lambert and Chon would require the HGNs of Chon to be coated with glass or silica as required in Lambert and such an arrangement cannot amplify a SERS signal. 
Applicant’s argument has been considered but is not convincing. The basis for Applicant’s argument is not on point because the rejection substitutes the HGNs of Chon for the entire SERS nanoparticle label in Lambert. At issue is whether it is obvious to make such a substitution and not the obviousness of placing the HGN of Chon in the glass enclosed SERS nanoparticles of Lambert. As noted above, the HGNs of Chon provide the advantage of their reproducible enhancement effects and thus function as highly reproducible sensing labels. Moreover, Lambert teaches using SERS nanoparticles coated with a highly adsorbing surface enhanced Raman active chemical which is satisfied by the malachite green isothiocyante tagged HGNs of Chon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



9/24/2022